DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
Status of Claims
Claims 1-20 are pending.
This communication is in response to the communication filed 4/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasochova US2021/0027897 in view of Apte US2018/0122511 in view of Amir et al. US2018/0014777 in further view of Kano et al. US2010/0015110.
As per claim 1, Rasochova teaches 
a system for generating an alimentary plan to manage a skin condition, the system comprising: (Rasochova abstract teaches artificial intelligence supported applications receiving and analyzing skin images to generate a treatment plan and continuously monitoring the patient)
a computing device configured to: receive an input from a user client device operating by a user, the input comprising physiological data related to a skin sample; (Rasochova fig. 1-2 and associated paragraphs, abstract teaches systems receiving images of skin and patient information, which may include data related to medical history, skin, or demographic questions)
extract a plurality of biological indicators from the physiological data, wherein the plurality of biological indicators comprises at least one biological indicator related to a disease state comprising at least one skin disorder; (Rasochova fig. 2 and associated paragraphs, par. 85-87 teaches analyzing the images for accurate detection of acnes, data that may be extracted from the images may include skin color, skin oiliness, acne type, afflicted region, etc.; par. 120 teaches analyzed image and integrated data, e.g., microbiome, genome, proteome, epigenome, and metabolome sequences) 
determine a biological indicator score for each biological indicator of the plurality of biological indicators, wherein the biological indicator score for each biological indicator of the plurality of biological indicators correlates to one of a presence or absence of a biological indicator of the plurality of biological indicators; (Rasochova par. 120, 141, 143 teaches a user score, where a score is determined by a skin health questionnaire and user characteristics, including detailed descriptions of the users' acne and duration of time they have been suffering, here a user score may be derived from biological indicators received from answering questionnaires similar to the description in the specification par. 19, here an example of a biological indicator that may be present or absent is skin oiliness)
generate a skin disorder classifier, wherein generating the skin disorder classifier comprises: (Rasochova par. 58, 129, 141 teaches using the score to classify users into subsets of user groups, here the skin disorder classifier is interpreted to be a part of or a function of the artificial intelligence and machine learning system where the system may analyze and classify a skin sample)
receiving skin disorder training data correlating biological indicators of skin disorders and biological indicator scores to skin disorder labels, wherein the skin disorder labels correspond to a disease state; and (Rasochova par. 57, 89 teaches skin images may be labeled and preprocessed for use in training the model)
training a skin disorder classifier using the skin disorder training data; (Rasochova par. 57, 89, 120 teaches using skin images to train the model, which is used to further classify the users based on the skin condition, an example is presented of training a skin disorder classifier as training a model that previously indicated acne to indicate a laceration after applying analytics and correction factors to reconcile the image; moreover, image data initially received from the first x number of users may be used to train the models applied by the program)
classify, using the skin disorder classifier, the at least one biological indicator and the biological indicator score…for a skin disorder; and (Rasochova par. 51-52, 87, 89, 140 teaches identifying a skin condition for initial treatment, classifying the type of acne as well as the severity of the condition, here a classification of a biological indicator may include type of acne, and a classification of a biological indicator score, which may track vital skin health indicators for a user, may include acne lesion count or severity of acne)
generate an alimentary plan (Rasochova par. 52, 140 teaches identifying a skin condition for initial treatment, classifying the type of acne as well as the severity of the condition)
wherein generating the alimentary plan further comprises: receiving alimentary plan training data; (Rasochova fig. 2 and associated paragraphs, par. 57, 89, 120 teaches using skin images, patient information, and database information to train a model to devise a treatment plan for a user, here the data may be received and communicated between various parts of the system, alimentary plan training data is interpreted as any data used to train the model to devise a treatment plan)
training a machine-learning model using the alimentary plan training data, wherein the alimentary plan training data correlates alimentary compositions to effects on skin disorders; (Rasochova par. 105, 106, 110, 118 teaches a program devising a combination of treatment products and compositions that may improve skin health and rebalance bacterial makeup, here the AI model may use validation to train and refine models used to devise treatment plans, the validation of treatment plans and compositions as being effective on skin conditions is interpreted as a correlation of alimentary compositions to effects on skin disorders)
outputting a plurality of alimentary plans as a function of the machine-learning model; and (Rasochova fig. 2, par. 57, 89, 120, 122 teaches using skin images to train the model to devise a treatment plan for users, here the application may output and revise many different plans based on user feedback, here the recitation of treatment plans recommended to users is interpreted as a plurality, Rasochova par. 142)
generating the alimentary plan as a function of the plurality of alimentary plans and the positive result; (Rasochova fig. 3-5 and associated paragraphs, par. 147 teaches validating a user has moderate acne, and recommends personalized treatment plan based on previous treatment plans, regimes, and results, here the positive result is interpreted as a skin condition)
wherein the alimentary plan comprises: a plurality of alimentary compositions…to prevent skin disorders; (Rasochova par. 108-111 teaches various treatments and modifications of products and compositions that improve the skin health of a user)
a list of alimentary compositions substitutes; and (Rasochova par. 110 teaches an alternate formation, which may be interpreted as a composition substitute)
Rasochova teaches classifying various indictors and scoring for skin conditions and characteristics, but may not specifically teach the following limitations met by Apte, classify…indicator and…score to a positive result (Apte par. 59-60, 125 teaches characterization models for conditions performing pattern recognition on data, fusing data from multiple sources, combining, ranking, weighting, validating, and filtering values, and modifying the therapy based on positive or negative results).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Rasochova to classify indicators and scores to a positive result as taught by Apte with the motivation to fill a need in the field of microbiology for a new and useful method and system for characterizing health conditions in an individualized and population-wide manner (Apte par. 5). A strength of a characterization or classification may improve predictions by sampling many times from a large dataset and performing various scoring processes and analyses with a computer implemented and trained model. In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to determine a positive result of a skin condition from various classifications or processing of biological indicators and scoring. One of ordinary skill in the art would have recognized that the results of the combination were predictable regarding the potential to provide a positive or negative determination of a skin condition.
Rasochova and Apte do not specifically teach the following limitations met by Amir, wherein physiological data comprises at least measures of glucose metabolism (Amir fig. 1 and associated paragraphs, par. 123 teaches systems and methods for adaptive skin treatment where physical measurements of blood sugar level, interpreted as measures of glucose metabolism, may be used to train the classifier and select a treatment plan). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Rasochova and Apte to use measures a glucose metabolism as taught by Amir with the motivation to provide customized skin treatments to patients based on calculating facial skin status and other patient related characteristics (Amir par. 2-6).
Rasochova, Apte, and Amir do not specifically the following limitations met by Kano, alimentary compositions for consumption and set times for the consumption of the alimentary compositions (Kano abstract, par. 2, 94, 157 teaches food and drink compositions including fermented milk for skin improvement and skin treatment, specifically ingredients including collagen peptide, ceramide, sphingomyelin, isoflavone, chondroitin, and hyaluronic acid and examples of ingesting fermented milk twice a day, interpreted as set times for consumption, here, the ordinary meaning of consumption is interpreted as using a resource, which is taught by Rasochova; however, the claim interpretation is based on the specification par. 56-59 explaining that the consumption is related to eating). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Rasochova, Apte, and Amir to provide alimentary compositions for consumption and provide set times for consumptions as taught by Kano with the motivation to provide natural products that are highly safe and have a high improvement and therapeutic effect on skin. Here, a user may seek a consumable composition suitable for use in skin improvement and treatment, food, and drink and fermented milk having high improvement effect and therapeutic effect on skin (Kano par. 13-14).
As per claim 2, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 1 and further teach wherein generating the alimentary plan further comprises: generating a plurality of alimentary compositions as a function of the positive result; (Rasochova par. 120 teaches based on analyzed image and integrated data a score is assigned to the user, then the user is matched with a treatment regimen and treatment compositions) and ordering the plurality of alimentary compositions in descending order as a function of a change in the biological indicator score to a suitable range, wherein the plurality of alimentary compositions with a highest change to the suitable range receives a highest order (Rasochova par. 59, 120, 141, 148 teaches the user score is matched with a treatment regimen and treatment compositions, here the highest order is interpreted to be the recommended best treatment).
As per claim 3, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 2 and further teach wherein the alimentary plan comprises the plurality of alimentary compositions with the highest order (Rasochova par. 59, 141-143, 148 teaches optimization of treatment to find the best customized treatment plan for a user, an example where a user will be recommended the best treatment option for their respective characteristics, here the highest order composition is interpreted as the best treatment).
As per claim 4, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 2 and further teach wherein the plurality of alimentary compositions addresses a plurality of skin disorders (Rasochova par. 141-143 teaches changes in behavior, treatment regimen, or treatment compositions altering overall skin health, which is interpreted to include more than one skin disorder).
As per claim 5, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 1 and further teach wherein the computing device is further configured to display, on the user client device operated by a user, the alimentary plan as a function of the positive result (Rasochova fig. 3-5 and associated paragraphs, par. 147 teaches validated an acne condition and displaying/presenting treatment plans and tips to treat the acne).
As per claim 6, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 5 and further teach wherein generating an alimentary plan further comprises outputting a message independent of a presence of the plurality of alimentary plans (Apte par. 123 teaches notifications of a characterization of aspects of the user's microbiome, here a message independent of an alimentary plan may include any related message as long as it does not contain the treatment plan, a message containing a result of the diagnosis or condition is a message independent of a treatment plan). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Rasochova to use a message without alimentary plans as taught by Apte with the motivation to fill a need in the field of microbiology for a new and useful method and system for characterizing health conditions in an individualized and population-wide manner (Apte par. 5). A notification or message indicating a result may be quickly sent and informs the user of his or her condition. This method of notification may occur if there is a negative result of a condition, such as a COVID-19 test, since no recommended treatment would apply, but the knowledge of the negative test may be useful and necessary for a person.
As per claim 7, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 1 and further teach wherein the plurality of biological indicators comprises a diagnostic indicator (Rasochova par. 142, 143 teaches microbiome samples, vital skin health indicators, which are interpreted as diagnostic indicators, because they aid diagnostic determinations, the specification does not provide any special definitions for the limitation).
As per claim 8, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 1 and further teach wherein the physiological data comprises results of a patch test (Apte fig. 1A, par. 121 teaches patch testing and generating microbiome datasets for the system). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Rasochova to use physiological data from a patch test as taught by Apte with the motivation to fill a need in the field of microbiology for a new and useful method and system for characterizing health conditions in an individualized and population-wide manner (Apte par. 5). A patch test is another method of collecting microbiome data, which may be used to diagnose and treat health condition. In the substitution of using cultures and bacteria data of Rasochova, it is well within the capabilities of one of ordinary skill in the art to use patch test results data, which are used to analyze microbial cells.
As per claim 9, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 1 and further teach wherein the physiological data comprises results of a culture (Rasochova par. 106, 118, 142 teaches the system may use bacteria, microbiome data to make various determinations for generating and adjusting treatment plans).
As per claim 10, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 1 and further teach wherein the computing device is further configured to: receive a second input; reclassify the at least one biological indicator and the biological indicator score from the second input to the positive result of a skin disorder; and update the alimentary plan as a function of the second input (Rasochova fig. 2, 6, par. 120 teaches continuous updates for a devised treatment plan where a second input may be an answer of ‘no’ for if the treatment is effective, the system may use user feedback data and skin health progression including information on microbiome, genome, proteome, epigenome, and metabolome sequences, to modify and updated the treatment plan).
As per claim 11, Rasochova, Apte, Amir, and Kano teaches A method for generating an alimentary plan, the method comprising: receiving an input from a user client device operated by a user, the input comprising physiological data from a skin sample wherein physiological data comprises at least measures of glucose metabolism; extracting a plurality of biological indicators of a disease state from the physiological data, wherein the plurality of biological indicators comprises: at least one biological indicator related to a disease state comprising at least one skin disorder; determining a biological indicator score for each biological indicator of the plurality of biological indicators, wherein the biological indicator score for each biological indicator of the plurality of biological indicators correlates to one of a presence or absence of a biological indicator of the plurality of biological indicators; generating a skin disorder classifier, wherein generating the skin disorder classifier comprises: receiving skin disorder training data correlating biological indicators of skin disorders and biological indicator scores to skin disorder labels, wherein the skin disorder labels correspond to a disease state; and training a skin disorder classifier using the skin disorder training data; classifying, using the skin disorder classifier, the at least one biological indicator and the biological indicator score to a positive result for a skin disorder; and generating an alimentary plan, wherein generating the alimentary plan further comprises: receiving alimentary plan training data; training a machine-learning model using the alimentary plan training data, wherein the alimentary plan training data correlates alimentary compositions to effects on skin disorders; outputting a plurality of alimentary plans as a function of the machine-learning model; and generating the alimentary plan as a function of the plurality of alimentary plans and the positive result wherein the alimentary plan comprises: a plurality of alimentary compositions for consumption to prevent skin disorders; a list of alimentary compositions substitutes; and set times for consumption of the alimentary compositions. (see claim 1 rejection).
As per claim 12, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 11 and further teach wherein generating the alimentary plan further comprises: generating a plurality of alimentary compositions as a function of the positive result; and ordering the plurality of alimentary compositions in descending order as a function of a change in the biological indicator score to a suitable range, wherein the plurality of alimentary compositions with a highest change to the suitable range receives a highest order (see claim 2 rejection).
As per claim 13, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 12 and further teach wherein the alimentary plan comprises the plurality of alimentary compositions with the highest order (see claim 3 rejection).
As per claim 14, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 12 and further teach wherein the plurality of alimentary compositions addresses a plurality of skin disorders (see claim 4 rejection).
As per claim 15, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 11 and further teach wherein generating an alimentary plan comprises displaying on the user client device the alimentary plan as a function of the positive result (see claim 5 rejection).
As per claim 16, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 15 and further teach wherein generating an alimentary plan further comprises outputting a message independent of a presence of the plurality of alimentary plans (see claim 6 rejection).
As per claim 17, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 11 and further teach wherein the plurality of biological indicators comprises a diagnostic indicator (see claim 7 rejection).
As per claim 18, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 11 and further teach wherein the physiological data comprises results of a patch test (see claim 8 rejection).
As per claim 19, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 11 and further teach wherein the physiological data comprises results of a culture (see claim 9 rejection).
As per claim 20, Rasochova, Apte, Amir, and Kano teach all the limitations of claim 11 and further teach receiving a second input; reclassifying the at least one biological indicator and the biological indicator score from the second input to a positive result of a skin disorder; and updating the alimentary plan as a function of the second input (see claim 10 rejection).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 4/25/2022 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues the withdrawal of the obviousness rejections. Applicant argues that Rasochova, Apte, and Amir alone or in any reasonable combination do not disclose, teach, or suggest the amended limitations. The rejection has been updated to include citations that disclose, teach, or suggest the amended claim limitations. The combination of Rasochova, Apte, Amir, and Kano teach all of the claim limitations. Specifically, Kano is cited to teach compositions for consumptions, including ingredients and timing for food and drink compositions, including fermented milk for skin improvement and skin treatment, specifically ingredients including collagen peptide, ceramide, sphingomyelin, isoflavone, chondroitin, and hyaluronic acid.
As such, the claims are unpatentable as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY M. PATEL/Examiner, Art Unit 3686